In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 18-0766V
                                        (not to be published)


    MARK D. SCARLETTE,
                                                                Chief Special Master Corcoran
                         Petitioner,
    v.                                                          Filed: August 4, 2022


    SECRETARY OF HEALTH AND                                     Special Processing Unit                 (SPU);
    HUMAN SERVICES,                                             Attorney’s Fees and Costs


                         Respondent.


Nancy Routh Meyers, Turning Point Litigation, Greensboro, NC, for Petitioner.

Colleen Clemons Hartley U.S. Department of Justice, Washington, DC, for Respondent.

                       DECISION ON ATTORNEY’S FEES AND COSTS 1

       On May 31, 2018, Mark D. Scarlette filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that he suffered Guillain-Barré Syndrome as the result
of an influenza vaccination administered on November 8, 2016. (Petition at 1). On May
19, 2022, a decision was issued awarding compensation to Petitioner based on the
Respondent’s proffer. (ECF No. 81).



1  Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       Petitioner has now filed a motion for attorney’s fees and costs, dated June 13,
2022 (ECF No. 85), requesting an award of $34,997.36 in fees and costs incurred by
Turning Point Litigation, $23,416.04 in fees and costs incurred by counsel’s former firm,
Ward Black Law, and $4,650.00 in fees incurred by life care planner, Cynthia Wihelm,
PhD. (Id. at 1). 3 In accordance with General Order No. 9, Petitioner filed a signed
statement indicating that he incurred no out-of-pocket expenses. (ECF No. 85-4).
Respondent reacted to the motion on June 13, 2022, indicating that he is satisfied that
the statutory requirements for an award of attorney’s fees and costs are met in this case,
but deferring resolution of the amount to be awarded at the Court’s discretion. (ECF No.
86). On June 13, 2022, Petitioner filed a reply requesting the Chief Special Master
“exercise his discretion and determine a reasonable award for attorney’s fees and costs.”
(ECF No. 87).

      I have reviewed the billing records submitted with Petitioner’s request. In my
experience, the request appears reasonable, and I find no cause to reduce the requested
hours or rates.

       The Vaccine Act permits an award of reasonable attorney’s fees and costs. Section
15(e). Accordingly, I hereby GRANT Petitioner’s Motion for attorney’s fees and costs. I
award a total of $63,063.40 (representing $34,997.36 in fees and costs incurred by
Turning Point Litigation, $23,416.04 in fees and costs incurred by Ward Black Law, and
$4,650.00 in fees incurred by Cynthia Wilhelm, PhD.) as a lump sum in the form of a
check jointly payable to Petitioner and Petitioner’s counsel. In the absence of a timely-
filed motion for review (see Appendix B to the Rules of the Court), the Clerk shall enter
judgment in accordance with this decision. 4

IT IS SO ORDERED.

                                                       s/Brian H. Corcoran
                                                       Brian H. Corcoran
                                                       Chief Special Master




3Petitioner requests the total amount awarded be made payable to Turning Point Litigation who will make
payment to Ward Black Law and Cynthia Wilhelm. (ECF No. 85 at 2).
4 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by filing a joint notice
renouncing their right to seek review.
                                                  2